[Cite as Wright v. Ohio Dept. of Job & Family Servs., 2022-Ohio-1046.]


STATE OF OHIO                    )                         IN THE COURT OF APPEALS
                                 )ss:                      NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                 )

DANIEL K. WRIGHT, III                                      C.A. No.      30023

        Appellee

        v.                                                 APPEAL FROM JUDGMENT
                                                           ENTERED IN THE
OHIO DEPARTMENT OF JOB AND                                 COURT OF COMMON PLEAS
FAMILY SERVICES                                            COUNTY OF SUMMIT, OHIO
                                                           CASE No.   CV-2020-01-0104
        Appellant

                                 DECISION AND JOURNAL ENTRY

Dated: March 30, 2022



        HENSAL, Presiding Judge.

        {¶1}    The Ohio Department of Job and Family Services (“ODJFS”) appeals from the

judgment of the Summit County Court of Common Pleas, awarding attorney’s fees to Daniel K.

Wright, III. This Court reverses.

                                                      I.

        {¶2}    This appeal involves the trial court’s grant of attorney’s fees to Mr. Wright pursuant

to Revised Code Section 2335.39 in connection with his appeal of the ODJFS’s decision to the

trial court under Section 5101.35. The first issue before this Court is whether the trial court erred

by finding that Section 2335.39 permits an award of attorney’s fees in this case. If it does, then

the second issue before this Court is whether the trial court otherwise erred by awarding attorney’s

fees to Mr. Wright. We find the first issue to be dispositive and will not address the second issue.
                                                   2


        {¶3}    The salient facts underlying this appeal are not in dispute. Mr. Wright suffers from

cerebral palsy and receives services from the Summit County Board of Developmental Disabilities

(“CBDD”). He is enrolled in the Individual Options waiver.

        {¶4}    Mr. Wright uses a wheelchair for mobility, requiring the use of a wheelchair-

accessible van to transport him to medical appointments and swimming pools for medically

required aquatic therapy. When Mr. Wright’s 2006 Toyota Sienna BraunAbility conversion van

went into disrepair, he found a 2019 Chrysler Pacifica that had been converted by BraunAbility.

The purchase price was $61,789, and Mr. Wright requested that his Medicaid waiver services pay

for three of the modifications to the van that rendered it wheelchair accessible, which totaled

$32,190.

        {¶5}    In response, the CBDD provided quotes for modifications to two other vans that

cost less. Mr. Wright rejected those proposals because they included rear-entry ramps, as opposed

to a side-entry ramp, and Mr. Wright had severe anxiety from past experiences with rear-entry

ramps due to the angle of the ramps, the inability to affix the straps, and the dangers of cross traffic.

        {¶6}    The CBDD then denied Mr. Wright’s request for $32,190, citing the fact that his

request was not the least costly alternative. Mr. Wright requested a state hearing to challenge the

denial of his request. The state hearing officer affirmed the denial of Mr. Wright’s request. Mr.

Wright then appealed that decision to the director of the ODJFS under Section 5101.35(C). The

ODJFS hearing officer affirmed the decision of the state hearing officer. Mr. Wright then appealed

the matter to the Summit County Court of Common Pleas under Section 5101.35(E).

        {¶7}    The trial court reversed, concluding that Mr. Wright was entitled to reimbursement

for the three modifications to the 2019 Chrysler Pacifica BraunAbility van as originally requested.
                                                3


At the end of its decision, it indicated that it would “withhold final judgement pending [Mr.

Wright’s] decision concerning attorney fees in accordance with R.C. 2335.39(B)(1).”

        {¶8}   Following the trial court’s decision, Mr. Wright filed a motion for attorney’s fees

under Section 2335.39(B)(1). In it, he asserted that he incurred $10,785.45 in fees during the

administrative portion of the appeal, and $16,950.00 in fees during his appeal to the trial court,

totaling $27,735.45. The ODJFS responded in opposition, primarily arguing that Section 2335.39

does not apply to administrative appeals taken under Section 5101.35. The trial court ultimately

granted Mr. Wright’s request for attorney’s fees and awarded him $27,735.45.

        {¶9}   In reaching its decision, the trial court addressed the ODJFS’s argument that

Section 2335.39 does not apply to administrative appeals taken under Section 5101.35. It

acknowledged that appeals under Section 5101.35(E) are governed by Section 119.12, and that

Section 2335.39(F) specifically provides that it does not apply to appeals under Section 119.12

that involve an administrative appeal decision made under Section 5101.35. The trial court

acknowledged that, at first blush, this seemed to preclude Mr. Wright from receiving attorney’s

fees.

        {¶10} The trial court then addressed the First District’s decision in Haghighi v. Moody,

152 Ohio App.3d 600, 2003-Ohio-2203 (1st Dist.). There, Mr. Haghighi’s eligibility for certain

state benefits was not in dispute. Id. at ¶ 3, 13. Notwithstanding, an agency hearing was held on

an issue that was ultimately determined to be unrelated to Mr. Haghighi’s eligibility for

benefits. Id. at ¶ 13-14. Mr. Haghighi requested attorney’s fees in connection with that hearing,

which the trial court denied, citing Section 119.092(F)(2). That section precludes a prevailing

party from receiving attorney’s fees in connection with an eligibility hearing. R.C. 119.092(F)(2).

The First District reversed the trial court’s decision on the basis that the agency hearing was
                                                 4


unrelated to Mr. Haghighi’s eligibility for benefits and, therefore, his request for attorney’s fees

was not precluded under Section 119.092(F). Id. at ¶ 14, 16.

       {¶11} Here, the trial court found Haghighi to be persuasive. In doing so, it acknowledged

that Sections 119.092 and 2335.39(F)(3)(a), which were at issue in Haghighi,1 were not directly

applicable to this case. Nevertheless, it concluded that, like Haghighi, Mr. Wright’s eligibility for

benefits (i.e., a wheelchair-accessible van) was not in dispute. The trial court explained that the

sole issue in dispute was the appropriate level of expense. It then described the ODJFS’s response

to Mr. Wright’s request as “unsupported and oppressive[,]” and lacking a “broader focus from the

outset[.]” Without further legal analysis, it concluded that Section 2335.39(F)(3)(c) did not

preclude an award of attorney’s fees.

       {¶12} The trial court then addressed the criteria for awarding attorney’s fees under Section

2335.39(B)(2) and determined that Mr. Wright met those criteria. Accordingly, it awarded him

attorney’s fees in the amount of $27,735.45. The ODJFS now appeals, raising one assignment of

error for this Court’s review.

                                   ASSIGNMENT OF ERROR

       THE LOWER COURT ERRED IN AWARDING MR. WRIGHT ATTORNEY
       FEES.

       {¶13} In its assignment of error, the ODJFS argues that the trial court erred by awarding

Mr. Wright attorney’s fees because Section 2335.39(F)(3)(c) expressly provides that attorney’s

fees are not available in appeals under Section 119.12 that involve administrative appeal decisions

under Section 5101.35. It argues that the trial court’s reliance on Haghighi was misplaced because,


       1
         At the time Haghighi was decided, the relevant language was contained in Section
2335.39(F). See Haghighi, 2003-Ohio-2203, at ¶ 11 (quoting the former version of Section
2335.39). About four months later, the statute was amended. The relevant language is now
contained in Section 2335.39(F)(3)(a).
                                                5


after that case was decided, Section 2335.39 was amended and now expressly states that attorney’s

fees are not available in appeals under Section 119.12 that involve decisions made under Section

5101.35. The ODJFS further argues that, even if attorney’s fees were available under the statute,

the trial court erred by awarding them in this case because Mr. Wright did not satisfy the criteria

under Section 2335.39.

       {¶14} “This Court reviews the trial court’s interpretation of a statute as a matter of law

under a de novo standard of review.” In re A.W., 9th Dist. Summit Nos. 29888, 29900, 2021-

Ohio-2095, ¶ 13, quoting Sliwinski v. Village at St. Edward, 9th Dist. Summit No. 24967, 2010-

Ohio-3006, ¶ 11. “A primary rule of statutory construction is to apply a statute as it is written

when its meaning is unambiguous and definite.” In re J.C., 9th Dist. Summit No. 28865, 2018-

Ohio-2555, ¶ 13. “A court cannot simply ignore or add words to the statute.” Id. This appeal

requires this Court to review three statutes: Sections 5101.35, 119.12, and 2335.39. We will

address each statute in turn.

       {¶15} Section 5101.35(E) provides that an appellant may appeal the decision of the

director of the ODJFS to the court of common pleas, and that such appeals are governed by Section

119.12. Here, there is no dispute that Mr. Wright filed his appeal to the trial court under Section

5101.35(E).

       {¶16} Section 119.12(M) provides that the trial court may affirm, reverse, vacate, or

modify an agency’s decision, or it may issue its own ruling. That Section also provides that “[t]he

court shall award compensation for fees in accordance with section 2335.39 of the Revised Code

to a prevailing party, other than an agency, in an appeal filed pursuant to this section.” R.C.

119.12(M).
                                                    6


        {¶17} Section 2335.39 governs the recovery of attorney’s fees by certain prevailing

parties. Section 2335.39(F), however, provides that the “provisions of this section do not apply in

* * * [a]n appeal pursuant to section 119.12 * * * that involves * * *[a]n administrative appeal

decision made under section 5101.35.” R.C. 2335.39(F)(3)(c).

        {¶18} Though Mr. Wright argues to the contrary, Section 2335.39(F)(3)(c)

unambiguously provides that he was not entitled to attorney’s fees in connection with his appeal

under Section 5101.35. Any argument that Haghighi supports a different conclusion is misplaced.

As the trial court acknowledged, the statutory sections at issue in Haghighi were not directly

applicable to this case. Moreover, as the ODFJS points out, Section 5101.35 was amended a few

months after Haghighi to include subsection (F)(3)(c). That subsection unambiguously provides

that a prevailing party is not entitled to attorney’s fees in connection with an appeal under Section

5101.35. R.C. 2335.39(F)(3)(c).

        {¶19} We acknowledge Mr. Wright’s position that the trial court clearly disapproved of

the ODJFS’s conduct in this case. We also acknowledge his argument that the trial court had

inherent authority to grant attorney’s fees. But Mr. Wright moved for attorney’s fees under Section

2335.39(B)(1), and the trial court granted attorney’s fees under that statute. Mr. Wright did not

raise the issue of the trial court’s inherent authority to grant attorney’s fees at the trial court level.

As a result, we will not address it for the first time on appeal because doing so would usurp the

role of the trial court. State v. Williamson, 9th Dist. Summit No. 29935, 2022-Ohio-185, ¶ 31 (“[I]t

is well-settled that this Court will not address arguments for the first time on appeal.”); id. (“This

Court acts as a reviewing court and will not usurp the role of the trial court by deciding new issues

at the appellate level.”).
                                                 7


       {¶20} While we are mindful that the result in this case is harsh, we are bound to apply the

law as enacted by the legislature. See Houdek v. ThyssenKrupp Materials N.A., Inc., 134 Ohio

St.3d 491, 2012-Ohio-5685, ¶ 29 (“The Ohio Constitution vests the General Assembly, not the

courts, with the legislative powers of government. Our role, in exercise of the judicial power

granted to us by the Constitution, is to interpret and apply the law enacted by the General

Assembly, not to rewrite it.”). Applying the law, we must conclude that the trial court erred by

granting attorney’s fees to Mr. Wright under Section 2335.39(B)(1). Consequently, we need not

address the ODJFS’s remaining arguments. The ODJFS’s assignment of error is sustained.

                                                III.

       {¶21} The ODJFS’s assignment of error is sustained. The judgment of the Summit County

Court of Common Pleas awarding attorney’s fees is reversed.

                                                                                Judgment reversed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the period

for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is instructed to

mail a notice of entry of this judgment to the parties and to make a notation of the mailing in the

docket, pursuant to App.R. 30.
                                        8


      Costs taxed to Appellee.




                                            JENNIFER HENSAL
                                            FOR THE COURT



CARR, J.
SUTTON, J.
CONCUR.


APPEARANCES:

DAVE YOST, Attorney General, and THERESA R. DIRISAMER, Assistant Attorney General,
for Appellant.

THOMAS W. COFFEY, Attorney at Law, for Appellee.